DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 2, 4-6, 15-17, 18-20, 23-30 are allowable. The restriction requirement between Species I and II, as set forth in the Office action mailed on March 2, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species I and II is withdrawn.  Claims 9, 13, 14, directed to Species II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:
Please rejoin claims 9, 13 and 14. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claims 1 and 15 with particular attention to the limitations  receiving a first electrical signal obtained by the gas sensor and indicating a response of the gas sensor to a concentration of a target gas at the gas sensor; generating one or more second electrical signals using the first electrical signal; determining a signal-to-noise ratio (SNR) of the first electrical signal by dividing the first electrical signal by a standard deviation of the first electrical signal calculated over a period of time; comparing the SNR to a predetermined SNR threshold; in response to determining that the SNR is greater than the predetermined SNR threshold, selecting a single electrical signal of the one or more second electrical signals as a metric for calculating an estimated value of the concentration according to a hard selection paradigm comprising  setting a first weight value corresponding to the first electrical signal to zero,  setting a second weight value corresponding to the single electrical signal to one, and setting remaining weight values corresponding to each of the remaining one or more electrical signals to zero; in response to determining that the SNR is not greater than the predetermined SNR threshold, selecting the first electrical signal and the one or more second electrical signals as metrics for calculating the estimated value of the concentration according to a soft selection paradigm comprising determining the first weight value according to the SNR, and INF 2017 P 50811 USPage 2 of 13determining the second weight value and any remaining weight values according to the one or more second electrical signals; calculating the estimated value of the concentration of the target gas at the gas sensor using the first weight value, the second weight value, and any remaining weight values; and outputting a third electrical signal indicating the estimated value of the concentration of the target gas.
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claims 28 and 29 with particular attention to the limitations receiving a first electrical signal obtained by the gas sensor and indicating a response of the gas sensor to a concentration of a target gas at the gas sensor; generating one or more second electrical signals using the first electrical signal, determining a drift value of the first electrical signal; comparing the drift value to a predetermined drift maximum; in response to determining that the drift value is greater than the predetermined drift maximum, selecting a single electrical signal of the one or more second electrical signals as a metric for calculating an estimated value of the concentration according to a hard selection paradigm comprising  setting a first weight value corresponding to the first electrical signal to zero,  setting a second weight value corresponding to the single electrical signal to one, and setting remaining weight values corresponding to each of the remaining one or more INF 2017 P 50811 USPage 7 of 13electrical signals to zero; in response to determining that the drift value is not greater than the predetermined drift maximum, selecting the first electrical signal and the one or more second electrical signals as metrics for calculating the estimated value of the concentration according to a soft selection paradigm comprising determining the first weight value according to the drift value, and determining the second weight value and any remaining weight values according to the one or more second electrical signals; calculating the estimated value of the concentration of the target gas at the gas sensor using the first weight value, the second weight value, and any remaining weight values; and outputting a third electrical signal indicating the estimated value of the concentration of the target gas.

The claims are therefore considered to be patentably distinguished from the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698.  The examiner can normally be reached on Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARIS R. KESSEL
Primary Examiner
Art Unit 1795



/MARIS R KESSEL/Primary Examiner, Art Unit 1795